Citation Nr: 1431921	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  08-28 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left hip bursitis.

2.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from June 2000 to November 2000. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which increased separate ratings for left knee and left hip disabilities from noncompensable to 10 percent disabling, effective October 1, 2006. 

In March 2011, the Veteran testified before the undersigned Veterans Law Judge.   

In June 2011, the Board remanded the case to obtain any outstanding evidence and to afford the Veteran an additional VA examination to reassess the current nature and severity of his service-connected left hip and left knee disabilities.  The case has since returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's service-connected left hip bursitis is primarily manifested by localized tenderness, painful motion, and flexion limited to 100 degrees, at worst.  There is no evidence of limitation of abduction with motion lost beyond 10 degrees, ankylosis, flail joint, or impairment of the femur.

2.  Resolving any doubt in the Veteran's favor, from August 27, 2007 to April 29, 2012, his left knee extension was limited to 15 degrees during a flare-up.  

3.  From October 1, 2006, to August 26, 2007, and from April 30, 2012, forward, the Veteran's service-connected left knee patellofemoral syndrome is primarily manifested by early osteoarthritis, but with normal range of motion, with no evidence of recurrent subluxation or lateral instability, ankylosis, malunion of the tibia and fibula, or dislocated semilunar cartilage.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher than 10 percent for service-connected left hip bursitis. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5251-5253 (2013).

2.  From October 1, 2006, to August 26, 2007, and from April 30, 2012, forward, the criteria are not met for a disability rating higher than 10 percent for left knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5257, 5260, 5261 (2013). 

3.  From August 27, 2007 to April 29, 2012, the criteria are met for a disability rating of 20 percent, but no higher, for left knee disability based on limited extension.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

 The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all elements of a claim, including the disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).    

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has found that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

 With regard to the notice requirements pertaining to increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

An RO pre-adjudication letter was sent to the Veteran in August 2007, and this letter apprised the Veteran of the type of evidence and information needed to substantiate his increased rating claims, and of his and VA's respective responsibilities in obtaining this supporting evidence. The AOJ also advised him as to how disability ratings and effective dates are assigned.  Thereafter, the increased rating claims were readjudicated by way of a September 2008 SOC and a May 2012 SSOC.

VA also has a duty to assist him in fulfilling developing the evidence concerning his claim.  This duty includes assisting him in the procurement of records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The file contains the Veteran's service treatment records, VA medical evidence, a hearing transcript, and the Veteran's statements.  The Veteran underwent relevant VA examinations in August 2007 and April 2012.  No further action is necessary to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the Veteran will not be prejudiced by the Board adjudicating the merits of claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the March 2011 Board hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative has asserted that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the Veteran's statements and submissions during the course of the appeal, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate his claim because the submissions and statements speak to why the Veteran believes that his left knee and left hip disabilities have increased in severity.   The VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).


Legal Criteria - Claims for Higher Ratings

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Layno v. Brown, 6 Vet. App. at 470 (1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993).

Left Hip Disability

The RO rated the Veteran's service-connected left hip bursitis as 10 percent disabling pursuant to Diagnostic Code 5019. 38 C.F.R. § 4.71a (2013).  Under that code, bursitis is "rated on limitation of motion of the affected parts, as arthritis, degenerative."   

Diagnostic Code 5003 [Arthritis, degenerative] provides that if degenerative arthritis is established by x-rays, then the disability is rated under the appropriate diagnostic code for the specific joint limitation of motion.  In this case, however, there is no x-ray or other radiographic evidence of left hip arthritis.  See August 2007 and April 2012 VA x-ray reports.  When the rating of a specific joint is noncompensable under the codes pertaining to limitation of motion, a rating of 10 percent is for application for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Limitation of motion of the hip is rated under Diagnostic Codes 5251, 5252, and 5253.  See 38 C.F.R. § 4.71a (2002).   For limitation of extension of the thigh, where extension is limited to 5 degrees, a maximum 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5251. 

For limitation of flexion of the thigh, where flexion is limited to 45 degrees, a 10 percent rating is assigned; where flexion is limited to 30 degrees, a 20 percent rating is assigned; where flexion is limited to 20 degrees, a 30 percent rating is assigned; and where flexion is limited to 10 degrees, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

Diagnostic Code 5253 addresses impairment of the thigh.  A 10 percent rating is assigned for limitation of rotation where the affected leg cannot toe-out more than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  A 10 percent rating is assigned for limitation of adduction where the legs cannot be crossed.  Id.  A 20 percent rating is assigned for limitation of abduction with motion lost beyond 10 degrees.  Id.

Other diagnostic codes relating to the hip are Diagnostic Code 5250 (ankylosis), Diagnostic Code 5254 (Hip, flail joint), and Diagnostic Code 5255 (impairment of the femur).  These conditions are not shown on examination or otherwise in the record, and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

The words "slight," "moderate" and "severe", as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just." 38 C.F.R. § 4.6.  The Board also notes that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of the Board's determination of an issue.  The Board evaluates all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

During an August 2007 VA examination, the Veteran reported that he had experienced constant left hip pain.  Examination of the left hip revealed no swelling.  There was tenderness on greater trochanter area and along the iliotibial band extending down to the knee laterally.  The extension flare at the left hip was 0.  Flexion was to 100 degrees, and to 110 with pain.  Left hip extension was from 0-20 degrees with complaints of pain.  Adduction was 0-25 degrees.  Abduction was 0-30 degrees with complaints of pain.  External rotation was 0-50 degrees with complaint of pain.  Internal rotation was 0-40 degrees with compliant of pain.  After the examination, the Veteran walked with a limp on the left side and upon toe-walking, with complaints of severe pain in the left hip.  Upon squatting three times, he was able to squat to 1/3 of the normal squat and he bent his knee to approximately 75-80 degrees with a complaint of severe pain.  He could not fully complete the third squat.  X-rays of the left hip were normal.  Diagnosis was chronic bursitis of the left hip with limited range of motion with normal x-rays.

According to an August 2011 VA primary care note, the Veteran sought care for left hip pain, in pertinent part.  The x-rays showed a normal SI joint and hip and scoliosis without disc disease of the lumbar spine.  See April 2012 VA examination report.

During an April 2012 VA examination of the left hip, the Veteran reported monthly flare up of left hip pain which he described as a stabbing sensation.  On clinical evaluation, flexion of the left hip was to 125 degrees or greater with no objective evidence of pain.  The Veteran was able to perform repetitive motion testing.  Extension ended at greater than 5 degrees, with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Upon repetitive use testing, range of motion remained the same and no objective evidence of painful motion was seen.  Muscle strength testing in the left hip was normal.  Sensation in the left lower extremity was intact.  There was no ankylosis of the left hip joint.  The Veteran did not have malunion or nonunion of the left femur, flail hip join or leg length discrepancy.  There was localized tenderness or pain to palpation for the joint or soft tissues of the left hip.  Diagnosis was left hip bursitis.  

The RO rated the current 10 percent rating for bursitis of the left hip based on evidence of painful motion.  As noted by the April 2012 VA examiner, bursitis is an inflammation of soft tissue, and in this case, there is no evidence of arthritis of the left hip joint.

A rating higher than 10 percent is not warranted for left hip disability under Diagnostic Code 5251 for limitation of extension because 10 percent is the maximum rating assignable under that diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5251. 

A higher rating is not warranted under Diagnostic Code 5252 because the evidence does not show left hip flexion limited to 30 degrees.  During the appeal period, flexion of the Veteran's left thigh has been no worse than 100 degrees, as reflected on the August 2007 VA examination report.

The Veteran was able to abduct his left thigh to 30 degrees during the August 2007 VA examination, and the April 2012 VA examiner specifically indicated that the Veteran's abduction was not lost beyond 10 degrees.  Absent evidence of limitation of abduction with motion loss beyond 10 degrees, a higher 20 percent rating is not warranted for pursuant to Diagnostic Code 5253 at any time during the appeal period.

The Board also considered whether a higher rating is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In this regard, the Board notes that the currently assigned 10 percent rating encompasses the Veteran's complaints of pain on left hip motion, tenderness, and additional loss of 10 degrees range of motion that was shown during the August 2007 examination.  In terms of functional limitations attributable to the Veteran's left hip bursitis, the Board does not find adequate pathology or symptoms that would warrant a rating in excess of 10 percent for left hip disability.

The Board also considered the applicability of other diagnostic codes, but there is no evidence of ankylosis of the left hip (Diagnostic Code 5250), a flail joint (Diagnostic Code 5254), or impairment of the femur with moderate hip disability (Diagnostic Code 5255).  There are no other applicable rating criteria pertaining to impairment of the hip and thigh.

The Veteran, as a layperson, is competent to report observable left hip symptoms, such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, a layperson is not competent to identify a specific level of hip disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected left hip disability has been provided by VA medical professionals who have examined him during the current appeal.  The medical findings directly address the criteria under which this disability is evaluated, and these records are the most probative evidence of record. They are accorded greater weight than any of the lay reports of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no basis to support a rating higher than 10 percent for the Veteran's service-connected left hip disability.  No staged ratings are appropriate.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Knee Disability

The RO assigned a 10 percent rating for the Veteran's service-connected patellofemoral syndrome of the left knee pursuant to Diagnostic Code 5299-5014, effective October 1, 2006.  38 C.F.R. § 4.71a (2013).  Patellofemoral syndrome is not listed in the Rating Schedule.  Hyphenated diagnostic codes including a diagnostic code ending in the digits "99" are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27.

Diagnostic Code 5014 for osteomalacia is rated on the basis of limitation of motion of affected parts, or as degenerative arthritis.  38 C.F.R. § 4.71a (2013).  

According to Diagnostic Code 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, under Diagnostic Code 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The knees are considered major joints.  38 C.F.R. § 4.45.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71 (2013), Plate II. 

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  38 C.F.R. § 4.71a (2013).  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  Id.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees. Id. 

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  38 C.F.R. § 4.71a (2013).

Additionally, the Board must consider whether the Veteran is entitled to separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg). VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id. 

Under Diagnostic Code 5257, "other" knee impairment - including recurrent subluxation or lateral instability, warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a (2013).

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

The Veteran presented to a VA compensation examination of the left knee in August 2007.  He reported continued left knee pain, in addition to his knee "giving out" once or twice a week.  On examination, there was no swelling or effusion of the left knee.  There was tenderness in both radial and lateral joint lines on patellar compression and inferior patellar tendon.  Extension of the left knee was to negative 5 degrees without pain and to 0 degrees with pain.  Flexion of the left knee was to 100 degrees with complaints of severe pain.  There was no instability of the left knee on valgus/varus testing or anterior and posterior stress testing.  The examiner noted an additional loss of 10 degrees range of left knee motion upon repetitive motion.  X-rays of the left knee showed mild early osteoarthritis.  Diagnosis was patellofemoral syndrome of the left knee with limited range of motion and early osteoarthritis.

According to an August 2011 VA primary care note, the Veteran sought care for left knee, as relevant here.  There was crepitus in the left knee, loss of flexion, and severe pain with lateral stress.  McMurray's test was positive, consistent with a meniscal injury.  Assessment was degenerative joint disease of the left knee, and an MRI was ordered for probable meniscal tear.  However, as noted by an April 2012 VA examiner, an MRI or a confirmatory orthopedic report was never done and the Veteran did not show up for physical therapy scheduled for September 2011.  

In April 2012, VA afforded the Veteran an additional examination of the left knee.  He reported that once a month he has a flare-up of left knee pain during which he cannot sleep.  He indicated that during a flare-up he cannot fully extend his knee.  On examination, range of left knee motion was from zero to 140 degrees (or greater) with no objective evidence of painful motion, and range of motion remained the same after repetitive motion testing.  There were no additional limitations in range of motion.  The Veteran did not have any functional loss and/or functional impairment of the left knee and lower leg.  There was no evidence of tenderness or pain to palpation on the joint line or soft tissues of the left knee.  Muscle strength testing and joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have left leg shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.

The Veteran reported using a knee brace occasionally, but was not using an assistive device during the examination.  The examiner noted that the Veteran actively resisted range of motion testing of the left knee; his passive left range of motion was normal.  There was no swelling of the left knee, no popping on deep knee bends, no popping or clicking on range of motion, and no left knee locking during the examination.  The examiner stated that there was no patellar grinding, and noted that x-rays of the left knee revealed no arthritis and that the Veteran's knee and/or lower leg condition did not impact his ability to work.  The examiner also commented that the Veteran is a salesperson; he stated that he can choose his position as needed and had not missed work in the last year due to his left knee disability.  The examiner continued a diagnosis of patellofemoral syndrome of the left knee.

The RO assigned a 10 percent disability rating based on x-ray evidence of arthritis of the left knee joint, accompanied by painful or limited motion. 

A higher rating of 20 percent is warranted based on limitation of left knee extension for period, from August 27, 2007, to April 29, 2012.  Such an increase is based on evidence of left knee extension limited to 5 degrees during the August 2007 VA examination coupled with an additional loss of 10 degrees motion during a flare-up (equaling extension limited to 15 degrees).  Thus, the criteria for a 20 percent rating pursuant to Diagnostic Code 5261 have been more nearly approximated during this time period.  

However, a rating higher than 20 percent is not warranted from August 27, 2007, to April 29, 2012, as there is no evidence of left knee extension limited to 20 degrees.  The Board also notes that flexion of the left knee has never met the criteria for a noncompensable rating based on limitation of flexion under Diagnostic Code 5260.  In addition, despite the Veteran's report of  his left knee occasionally "giving out," necessitating the occasional use of a knee brace; stability tests of the left knee were completely normal during the August 2007 examination.  Thus, there was no evidence of any recurrent subluxation or lateral instability of the left knee, let alone severe impairment, to warrant a higher rating under Diagnostic Code 5257.

The Board also finds that from October 1, 2006, to August 26, 2007, and from April 30, 2012, forward, a rating in excess of 10 percent is not warranted for left knee disability because there is no evidence of left knee flexion limited to 30 degrees or extension limited to 15 degrees.  See Diagnostic Codes 5260 and 5261.  There are no range-of-motion findings for the period from October 1, 2006, to August 26, 2007, and the Veteran exhibited normal range of left knee motion during the April 30, 2012 examination, with no objective evidence of pain range of motion testing and after repetitive use testing.  The criteria for a rating higher than 10 percent have not been met under Diagnostic Code 5260 or 5261 during the applicable time periods.

Likewise, Diagnostic Codes 5256, 5258, and 5262 do not provide for a higher rating during the applicable time periods, as there is no evidence of ankylosis of the left knee, malunion of the left tibia or fibula, or a dislocated semilunar cartilage in the left knee.  

The Board considered the Veteran's statements regarding his left knee symptoms.  As indicated, the Veteran is competent to report observable symptoms such as knee pain on motion.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, a layperson is not competent to identify a specific level of knee disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected left knee disability has been provided by VA medical professionals who have examined him during the current appeal.  The medical findings directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be the only competent and probative evidence of record, and are therefore accorded greater weight than any of the lay reports of increased symptomatology   See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In conclusion, a rating in excess of 10 percent rating is not warranted from October 1, 2006, to August 26, 2007, and from April 30, 2012, forward.  However, a higher rating of 20 percent for left knee disability is warranted based on limited extension during the intervening period from August 27, 2007 to April 29, 2012.      

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his left hip and left knee disabilities.  As noted, the evidence shows that he is currently employed as a salesperson.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that either his left hip or left knee disability results in a unique disability that is not addressed by the rating criteria.  The rating criteria adequately contemplate the left hip and left knee signs, symptoms, and limitations reported by the Veteran, to include limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5019, 5251 -5253, 5260, and 5261.  The applicable schedular criteria and regulations address limitation of motion of the thigh and knee, recurrent subluxation or lateral instability, and any functional loss.   Accordingly, the Veteran's left hip and left knee manifestations are contemplated by the rating criteria.  In addition, the evidence does not otherwise indicate that there is an exceptional or unusual left hip or left knee disability picture in this case which render impracticable the application of the regular schedular standards.  Referral for consideration of an extraschedular rating is therefore not warranted.


ORDER

A rating higher than 10 percent for service-connected left hip disability is denied. 

From October 1, 2006, to August 26, 2007, and from April 30, 2012, forward, a rating higher than 10 percent for left knee disability is denied.

From August 27, 2007, to April 29, 2012, entitlement to a 20 percent rating, but no higher, for left knee disability is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


